Exhibit 10.2

 

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE
"SUBSCRIPTION AGREEMENT") RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE, AND WILL BE
ISSUED IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

 

STOCKGROUP INFORMATION SYSTEMS INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

UNITS

INSTRUCTIONS TO PURCHASER

1.

The purchaser is to complete all the information in the boxes on page 2 and sign
where indicated with an “X”.

 

2.

If you are a portfolio manager or you are not an individual (that is, the
Purchaser is a corporation, partnership, trust or entity other than an
individual), then complete and sign the “Corporate Placee Registration Form”
(Form 4C) that starts on page 5.

 

3.

The purchaser must complete the form “Acknowledgement – Personal Information”
that starts on page 3.

 

4.

IF THE PURCHASER IS A UNITED STATES RESIDENT, the purchaser must complete the
“US Securities Law Questionnaire” that starts on page 7.

 

5.

IF THE PURCHASER IS A CANADIAN RESIDENT AND AN ACCREDITED INVESTOR, then
complete the “Accredited Investor Questionnaire” that starts on page 10.

 

6.

IF THE PURCHASER IS A CANADIAN RESIDENT AND IS NOT AN ACCREDITED INVESTOR, and
not purchasing a minimum of $150,000 in value of securities, then except for
Ontario residents, complete the “Friends and Family” Questionnaire that starts
on page 13.

 

7.

RESIDENTS OF COUNTRIES OUTSIDE THE UNITED STATES AND CANADA AND CANADIAN
RESIDENTS PURCHASING A MINIMUM OF $150,000 IN VALUE OF SECURITIES may subscribe
without filling in an Accredited Investor or Friends and Family Questionnaire.

 

8.

IF THE PURCHASER IS A CANADIAN RESIDENT AND IS AN EMPLOYEE, OFFICER OR DIRECTOR
of the Issuer, the Purchaser should complete the “Friends and Family”
Questionnaire that starts on page 13.

 

9.

All other information must be filled in where appropriate.

 


--------------------------------------------------------------------------------



This is page 2 of 23 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

 

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:

STOCKGROUP INFORMATION SYSTEMS INC. (the “Issuer”), of Suite 500 - 750 West
Pender Street, Vancouver, British Columbia V6C 2T7

Subject and pursuant to the terms set out in the Terms on pages 15 to 17, the
General Provisions on pages 18 to 23 and the other schedules and appendices
attached which are hereby incorporated by reference, the Purchaser hereby
irrevocably subscribes for, and on Closing will purchase from the Issuer, the
following securities at the following price:

Units

US$0.30 per Unit for a total purchase price of US$US

The Purchaser owns, directly or indirectly, the following securities of the
Issuer:



[Check if applicable] The Purchaser is o an insider of the Issuer or o a member
of the professional group

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS

 

DELIVERY INSTRUCTIONS

 

 

 

Name to appear on certificate

 

Name and account reference, if applicable

 

 

 

Account reference if applicable

 

Contact name

 

 

 

Address

 

Address

 

 

 

 

 

Telephone Number

EXECUTED by the Purchaser this _______ day of _____________, 2006. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”. Unless the jurisdiction shown
as the “Address of Purchaser” is British Columbia, then the Purchaser certifies
that the Purchaser is NOT resident in British Columbia.

WITNESS:

 

EXECUTION BY PURCHASER:

 

 

X

Signature of Witness

 

Signature of individual (if Purchaser is an individual)

 

 

X

Name of Witness

 

Authorized signatory (if Purchaser is not an individual)

 

 

 

Address of Witness

 

Name of Purchaser (please print)

 

 

 

 

 

Name of authorized signatory (please print)

Accepted this _____ day of ____________, 2006

 

 

STOCKGROUP INFORMATION SYSTEMS INC.

 

Address of Purchaser (residence)

Per:

 

 

 

 

Telephone Number

Authorized Signatory

 

 

 

 

E-mail address

 

 

 

 

 

Social Security/Insurance No.:

 

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
15 to 17, the General Provisions on pages 18 to 23 and the other schedules and
appendices incorporated by reference.

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 3

 

 

ACKNOWLEDGEMENT - PERSONAL INFORMATION

“Personal Information” means any information about an identifiable individual,
and includes information provided by the Purchaser on the cover page and in the
forms, schedules and appendices forming part of the Subscription Agreement.

The undersigned Purchaser provides its written consent to:

 

(a)

the disclosure of Personal Information by the Issuer to the Exchange (as defined
below) and to any applicable securities regulatory authorities; and

 

(b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described below or as otherwise identified by the Exchange, from
time to time.

Dated at ____________________________________ on _______________________, 2006.

 

 

X

 

 

Signature of individual (if Purchaser is an individual)

 

 

X

 

 

Authorized signatory (if Purchaser is not an individual)

 

 

 

 

 

Name of Purchaser (please print)

 

 

 

 

 

Name of authorized signatory (please print)

 

 

 

 

 

Official capacity of authorized signatory (please print)

 

 

 

TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
the “Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 

(a)

to conduct background checks;

 

(b)

to verify the Personal Information that has been provided about each individual;

 

(c)

to consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant;

 

(d)

to consider the eligibility of the Issuer or Applicant to list on the Exchange;

 

(e)

to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Issuer, or its
associates or affiliates;

 

(f)

to conduct enforcement proceedings; and

 

(g)

to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations services providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

 

(a)

to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

 

(b)

on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 4

 

 

                              IN WITNESS WHEREOF, the undersigned has executed
this Questionnaire as of the _____________ day of ______________________, 2006.

 

If a Corporation, Partnership or Other Entity:

 

If an Individual:

 

 

X

Print or Type Name of Entity

 

Signature

X

 

 

Signature of Authorized Signatory

 

Print or Type Name

 

 

 

Type of Entity

 

 

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 5

 

 

TSX VENTURE EXCHANGE FORM 4C

CORPORATE PLACEE REGISTRATION FORM

Where subscribers to a Private Placement are not individuals, the following
information about the placee must be provided. This Form will remain on file
with the Exchange. The corporation, trust, portfolio manager or other entity
(the “Placee”) need only file it on one time basis, and it will be referenced
for all subsequent Private Placements in which it participates. If any of the
information provided in this Form changes, the Placee must notify the Exchange
prior to participating in further placements with Exchange listed companies. If
as a result of the Private Placement, the Placee becomes an Insider of the
Issuer, Insiders of the Placee are reminded that they must file a Personal
Information Form (2A) or, if applicable, Declarations, with the Exchange.

1.

Placee Information:

 

(a)

Name:                                           
                                                                     

 

(b)

Complete Address:                                           
                                               

 

(c)

Jurisdiction of Incorporation or Creation:
                                                               

2.

Portfolio Manager

 

(a)

Is the Placee purchasing securities as a portfolio manager (Yes/No)?
                                               

 

(b)

Is the Placee carrying on business as a portfolio manager outside of Canada
(Yes/No)? ________

3.

If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 

(a)

It is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

 

(b)

it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 

(c)

it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

 

(d)

the total asset value of the investment portfolios it manages on behalf of
clients is not less than US$20,000,000; and

 

(e)

it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing

4.

If the answer to 2(a). above was “No”, please provide the names and addresses of
control persons of the Placee:

Name

City

Province or State

Country

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions. (See for example, sections 87 and 111 of the
Securities Act (British Columbia) and sections 176 and 182 of the Securities Act
(Alberta).

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 6

 

 

 

Acknowledgement - Personal Information

“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

 

(a)

the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and

 

(b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

Dated at ____________________________________ on _______________________, 2006.

 

 

X

 

 

Signature of individual (if Purchaser is an individual)

 

 

X

 

 

Authorized signatory (if Purchaser is not an individual)

 

 

 

 

 

Name of Purchaser (please print)

 

 

 

 

 

Name of authorized signatory (please print)

 

 

 

 

 

Official capacity of authorized signatory (please print)

 

THIS IS NOT A PUBLIC DOCUMENT

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 7

 

 

 

U.S. SECURITIES LAW QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

1.

The Subscriber covenants, represents and warrants to the Company that:

 

(a)

the Subscriber is a U.S. Person;

 

(b)

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Subscription Agreement and it is able to bear the economic risk
of loss arising from such transactions;

 

(c)

the Subscriber is acquiring the Securities for investment only and not with a
view to resale or distribution and, in particular, it has no intention to
distribute either directly or indirectly any of the Securities in the United
States or to U.S. Persons; provided, however, that the Subscriber may sell or
otherwise dispose of any of the Securities pursuant to registration thereof
pursuant to the Securities Act of 1933 (the “1933 Act”) and any applicable State
securities laws unless an exemption from such registration requirements is
available or registration is not required pursuant to Regulation S under the
1933 Act or registration is otherwise not required under this 1933 Act;

 

(d)

the Subscriber satisfies one or more of the categories indicated below (please
check the appropriate box):

 

o

Category 1             An organization described in Section 501(c)(3) of the
United States Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of US$5,000,000;

 

o

Category 2             A natural person whose individual net worth, or joint net
worth with that person’s spouse, on the date of purchase exceeds US$1,000,000;

 

o

Category 3             A natural person who had an individual income in excess
of US$200,000 in each of the two most recent years or joint income with that
person’s spouse in excess of US$300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

 

o

Category 4             A “bank” as defined under Section (3)(a)(2) of the 1933
Act or savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance company as defined in
Section 2(13) of the 1933 Act; an investment company registered under the
Investment Company Act of 1940 (United States) or a business development company
as defined in Section 2(a)(48) of such Act; a Small Business Investment Company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958 (United States); a plan with total
assets in excess of US$5,000,000 established and maintained by a state, a
political subdivision thereof, or an agency or instrumentality of a state or a
political subdivision thereof, for the benefit of its employees; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (United States) whose investment decisions are made by a plan fiduciary,
as defined in Section 3(21) of such Act, which is either a bank, savings and
loan association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of US$5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors;

 

o

Category 5             A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940 (United States);

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 8

 

 

 

 

o

Category 6

A director or executive officer of the Company;

 

o

Category 7             A trust with total assets in excess of US$5,000,000, not
formed for the specific purpose of acquiring the Securities, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) under the
1933 Act; or

 

o

Category 8             An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories; and

 

(e)

the Subscriber is not acquiring the Securities as a result of any form of
general solicitation or general advertising including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

2.

The Subscriber acknowledges and agrees that:

 

(a)

if the Subscriber decides to offer, sell or otherwise transfer any of the
Securities, it will not offer, sell or otherwise transfer any of such securities
directly or indirectly, unless:

 

(i)

the sale is to the Company;

 

(ii)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations;

 

(iii)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder if available and in
accordance with any applicable state securities or “Blue Sky” laws; or

 

(iv)

the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable U.S. state laws and regulations governing
the offer and sale of securities, and it has prior to such sale furnished to the
Company an opinion of counsel reasonably satisfactory to the Company;

 

(b)

any of the Warrants may not be exercised in the United States or by or on behalf
of a U.S. Person unless registered under the 1933 Act and any applicable state
securities laws unless an exemption from such registration requirements is
available;

 

(c)

the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Securities which
would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of any of the Securities; provided, however, that
the Subscriber may sell or otherwise dispose of any of the Securities pursuant
to registration of any of the Securities pursuant to the 1933 Act and any
applicable state securities laws or under an exemption from such registration
requirements and as otherwise provided herein; ‘

 

(d)

upon the issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the 1933 Act or applicable U.S. State laws
and regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

“Unless permitted under securities legislation, the holder of the securities
shall not trade the securities before [date that is four months and a day after
the Closing.]”

“Without prior written approval of the TSX Venture Exchange and compliance with
all applicable securities legislation, the securities represented by this
certificate may not be sold, transferred,

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 9

 

 

hypothecated or otherwise traded on or through the facilities of the TSX Venture
Exchange or otherwise in Canada or to or for the benefit of a Canadian resident
until [date that is four months and a day after the Closing].”

 

(e)

the Company may make a notation on its records or instruct the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described herein; and

 

(f)

the Subscriber, if an individual, is a resident of the state or other
jurisdiction in its address on the Subscriber’s execution page of the
Subscription Agreement, or if the Subscriber is not an individual, the office of
the Subscriber at which the Subscriber received and accepted the offer to
acquire the Securities is the address listed on the Subscriber’s execution page
of the Subscription Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________ day of _______________________-, 2006.

 

If a Corporation, Partnership or Other Entity:

 

If an Individual:

 

 

X

Print or Type Name of Entity

 

Signature

X

 

 

Signature of Authorized Signatory

 

Print or Type Name

 

 

 

Type of Entity

 

Social Security/Tax I.D. No.

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 10

 

 

 

NATIONAL INSTRUMENT 45-106

ACCREDITED INVESTOR QUESTIONNAIRE

The purpose of this Questionnaire is to assure Stockgroup Information Systems
Inc. (the “Company”) that the undersigned (the “Subscriber”) will meet certain
requirements for the registration and prospectus exemptions provided for under
National Instrument 45-106 (“NI 45-106”), as adopted by the Securities
Commissions in Canada, in respect of a proposed private placement of securities
by the Company (the “Transaction”). The Company will rely on the information
contained in this Questionnaire for the purposes of such determination.

The undersigned Subscriber covenants, represents and warrants to the Company
that:

 

1.

the Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Transaction
and the Subscriber is able to bear the economic risk of loss arising from such
Transaction;

 

2.

the Subscriber satisfies one or more of the categories of “accredited investor”
(as that term is defined in NI 45-106) indicated below (please check the
appropriate box):

 

o

(a) a Canadian financial institution as defined in National Instrument 14-101,
or an authorized foreign bank listed in Schedule III of the Bank Act (Canada);

 

o

(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);

 

o

(c) a subsidiary of any person referred to in any of the foregoing categories,
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 

o

(d) an individual registered or formerly registered under securities legislation
in a jurisdiction of Canada, as a representative of a person or company
registered under securities legislation in a jurisdiction of Canada, as an
adviser or dealer, other than a limited market dealer registered under the
Securities Act (Ontario) or the Securities Act (Newfoundland);

 

o

(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);

 

o

(f) the government of Canada or a province, or any crown corporation or agency
of the government of Canada or a province;

 

o

(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comite de gestion de la taxe scholaire de l’ile de
Montreal or an intermunicipal management board in Québec;

 

o

(h) a national, federal, state, provincial, territorial or municipal government
of or in any foreign jurisdiction, or any agency thereof;

 

o

(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

 

o

(j) an individual who either alone or with a spouse beneficially owns, directly
or indirectly, financial assets (as defined in NI 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
CDNUS$1,000,000;

 

o

(k) an individual whose net income before taxes exceeded CDNUS$200,000 in each
of the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded US$300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

o

(l) an individual who, either alone or with a spouse, has net assets of at least
CDN US$5,000,000;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 11

 

 

 

 

o

(m) a person, other than a person or investment fund, that had net assets of at
least CDNUS$5,000,000 as reflected on its most recently prepared financial
statements;

 

 

 

o

(n) an investment fund that distributes it securities only to persons that are
accredited investors at the time of distribution, a person that acquires or
acquired a minimum of CDN$150,000 of value in securities, or a person that
acquires or acquired securities under Sections 2.18 or 2.19 of NI 45-106;

 

o

(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

 

o

(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

 

o

(q) a person acting on behalf of a fully managed account managed by that person,
if that person (i) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security
that is not a security of an investment fund;

 

o

(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility advisor or an advisor
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 

o

(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

 

o

(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law are persons
or companies that are accredited investors.

 

o

(u) an investment funds that is advised by a person registered as an advisor or
a person that is exempt from registration as an advisor; or

 

o

(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as (i) an accredited
investor, or (ii) an exempt purchaser in Alberta or British Columbia after this
instrument comes into force;

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 12

 

 

 

The Subscriber acknowledges and agrees that the Subscriber may be required by
the Company to provide such additional documentation as may be reasonably
required by the Company and its legal counsel in determining the Subscriber’s
eligibility to acquire the Units under relevant Legislation.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
______ day of _____________________, 2006.

 

If a Corporation, Partnership or Other Entity:

 

If an Individual:

 

 

X

Print or Type Name of Entity

 

Signature

X

 

 

Signature of Authorized Signatory

 

Print or Type Name

 

 

 

Type of Entity

 

 

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 13

 

 

 



Family, Friends and Business Associates Questionnaire

IF THE SUBSCRIBER IS RESIDENT IN A CANADIAN PROVINCE OR TERRITORY OTHER THAN
ONTARIO IS NOT PURCHASING MORE THAN $150,000 IN VALUE OF SECURITIES AND IS NOT
AN ACCREDITED INVESTOR, HE OR SHE IS TO CHECK ONE OR MORE OF THE FOLLOWING
BOXES, AS APPROPRIATE:

(A)

a director, officer, employee or control person of the Issuer

 

(B)

a spouse, parent, grandparent, brother, sister or child of a director, senior
officer or control person of the Issuer

 

(C)

a close personal friend of a director, senior officer or control person of the
Issuer

 

(D)

a close business associate of a director, senior officer or control person of
the Issuer

 

 

If the Subscriber has checked one or more of boxes B, C or D the above
paragraph, the director(s), senior officer(s), or control person(s) of the
Issuer with whom the Subscriber has the relationship is :

_______________________________________________________

_______________________________________________________

_______________________________________________________

(Fill in the name of each director. senior officer and control person which you
have the above-mentioned relationship with).

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 14

 

 

 

 

Dated ______________________, 2006.

 

X                                                                              
Signature of individual (if Subscriber is a natural person)

X                                                                               
Authorized signatory (if Subscriber is not a natural person)

                                                                                                                    
Name of Subscriber (please print)

                                                                                      
Name of authorized signatory (please print)

                                                                         
Official capacity of authorized signatory (please print)

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 15

 

 

 



FINAL TERMS

Reference date of this Subscription Agreement

September 15, 2006 (the “Agreement Date”)

The Offering

The Issuer

Stockgroup Information Systems Inc. (the “Issuer”)

Offering

The offering consists of 1,166,667 units (“Units”) of the Issuer.

Purchased Securities

The “Purchased Securities” under this Subscription Agreement are Units. Each
Unit consists of one previously unissued common share of the Issuer as presently
constituted (a “Share”) and one share purchase warrant (a “Warrant”) of the
Issuer. Each whole Warrant will entitle the holder, on exercise, to purchase one
common share of the Issuer (a “Warrant Share”) at a price of US$0.40 at any time
until the close of business on the day which is twelve months from the date of
issue of the Warrant and at a price of US$0.40 at any time after 12 months until
the close of business on the day which is twenty-four months from the date of
issue of the Warrant.

Total Amount

US $350,000 from the sale of Units.

Issue Price

US$0.30 per Unit.

Warrants

The Warrants will be issued and registered in the name of the purchasers or
their nominees.

The Warrants will be non-transferable.

The certificates representing the Warrants will, among other things, include
provisions for the appropriate adjustment in the class, number and price of the
Warrant Shares issued upon exercise of the Warrants upon the occurrence of
certain events, including any subdivision, consolidation or reclassification of
the Issuer’s common shares, the payment of stock dividends and the amalgamation
of the Issuer.

The issue of the Warrants will not restrict or prevent the Issuer from obtaining
any other financing, or from issuing additional securities or rights, during the
period within which the Warrants may be exercised.

Selling Jurisdictions

The Units may be sold in the United States, Canada and in other jurisdictions
where they may be lawfully sold (the “Selling Jurisdictions”).

Exemptions

The offering will be made in accordance with the following exemptions from the
prospectus requirements:

(a)   the “accredited investor” exemption in Canada (section 2.3 of National
Instrument 45-106) and in the United States;

(b)  he “$150,000 purchaser” exemption in Canada (section 2.10 of National
Instrument 45-106);

(c) the “Friends and Family” exemption in Canada except Ontario (section 2.5 of
National Instrument 45-106)

(d) the “Employee, Director and Officer” exemption (section 2.24 of National
Instrument 45-106) and

(e)   such other exemptions as may be available the securities laws of the
Selling Jurisdictions.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 16

 

 

 

 

 

Resale restrictions and legends

The Purchased Securities will be subject to a four month hold period that starts
to run on Closing.

 

 

The Purchaser acknowledges that the certificates representing the Purchased
Securities will bear the following legends:

 

 

“Unless permitted under securities legislation, the holder of the securities
shall not trade the securities before [date that is four months and a day after
the Closing.]”

 

 

“Without prior written approval of the TSX Venture Exchange and

 

 

compliance with all applicable securities legislation, the securities
represented by this certificate may not be sold, transferred, hypothecated or
otherwise traded on or through the facilities of the TSX Venture Exchange or
otherwise in Canada or to or for the benefit of a Canadian resident until [date
that is four months and a day after the Closing].”

 

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

 

The Issuer agrees that the Purchased Securities will bear no legends other than
those set out here.

 

 

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

 

Closing Date

The completion of the sale and purchase of the Units will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Purchaser.
Payment for, and delivery of the Units, is scheduled to occur on or about
September 15, 2006 or such later date as may be agreed upon by the Issuer and
the Purchaser (the “Closing Date”).

Additional definitions

In the Subscription Agreement, the following words have the following meanings
unless otherwise indicated:

(a)   “Purchased Securities” means the Units purchased under this Subscription
Agreement;

(b)   “Securities” means the Shares, the Warrants and the Warrant Shares;

(c)   “Warrants” includes the certificates representing the Warrants.

 

The Issuer

Jurisdiction of organization

The Issuer is incorporated under the laws of British Columbia.

Stock exchange listings

The common shares of the Issuer are listed for trading on the TSX Venture
Exchange (the “Exchange”).and certain market makers make market in the Issuer’s
stock on the US over the counter bulletin board

 

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 17

 

 

 

 

“Securities Legislation Applicable to the Issuer”

The “Securities Legislation Applicable to the Issuer” are the US Securities
Exchange Act of 1934, the Securities Act (British Columbia) and the Securities
Act (Alberta), and the Securities Commissions having jurisdiction over the
Issuer are the British Columbia Securities Commission and the Alberta Securities
Commission United States Securities and Exchange Commission.

End of Terms

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 18

 

 

 

GENERAL PROVISIONS

1.

DEFINITIONS

1.1           In the Subscription Agreement (including the first (cover) page,
the Terms on pages 15 to 17, the General Provisions on pages 18 to 23 and the
other schedules and appendices incorporated by reference), the following words
have the following meanings unless otherwise indicated:

 

(a)

“1933 Act” means the United States Securities Act of 1933, as amended;

 

(b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 17) and all legislation incorporated in the
definition of this term in other parts of the Subscription Agreement, together
with the regulations and rules made and promulgated under that legislation and
all administrative policy statements, blanket orders and rulings, notices and
other administrative directions issued by the Commissions;

 

(c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

 

(d)

“Closing Date” has the meaning assigned in the Terms;

 

(e)

“Closing Year” means the calendar year in which the Closing takes place;

 

(f)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 18) and the securities commissions incorporated in the
definition of this term in other parts of the Subscription Agreement;

 

(g)

“Exchange” has the meaning assigned in the Terms;

 

(h)

“Final Closing” means the last closing under the Private Placement;

 

(i)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 18 to 23;

 

(j)

“Private Placement” means the offering of the Units on the terms and conditions
of this Subscription Agreement;

 

(k)

“Purchased Securities” has the meaning assigned in the Terms;

 

(l)

“Regulatory Authorities” means the Commissions and the Exchange;

 

(m)

“Securities” has the meaning assigned in the Terms;

 

(n)

“Subscription Agreement” means the first (cover) page, the Terms on pages 15 to
17, the General Provisions on pages 18 to 23 and the other schedules and
appendices incorporated by reference;

 

 

(o)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 15 to 17;

 

 

(p)

“Units” means the units to be issued, each unit comprised of one Share and
one-share purchase Warrant;

 

(q)

“Warrants” means the non-transferable share purchase warrants forming part of
the Units; and

 

(r)

“Warrant Shares” means the common shares of the Issuer to be issued on exercise
of the Warrants, which Warrant Shares are or are to be listed on the Exchange.

1.2           In the Subscription Agreement, the following terms have the
meanings defined in Regulation S: “Directed Selling Efforts”, “Foreign Issuer”,
“Substantial U.S. Market Interest”, “U.S. Person” and “United States”.

1.3

In the Subscription Agreement, unless otherwise specified, currencies are
indicated in Canadian dollars.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 19

 

 

 

1.4           In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

2.

Acknowledgements, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1

Acknowledgements concerning offering

 

The Purchaser acknowledges that:

 

(a)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 

(b)

there is no government or other insurance covering the Securities;

 

(c)

there are risks associated with the purchase of the Securities;

 

(d)

there are restrictions on the Purchaser’s ability to resell the Securities and
it is the responsibility of the Purchaser to find out what those restrictions
are and to comply with them before selling the Securities;

 

(e)

the Issuer has advised the Purchaser that the Issuer is relying on an exemption
from the requirements to provide the Purchaser with a prospectus or offering
memorandum and to sell securities through a person registered to sell securities
under the Applicable Legislation and, as a consequence of acquiring securities
pursuant to this exemption, certain protections, rights and remedies provided by
the Applicable Legislation, including statutory rights of rescission or damages,
will not be available to the Purchaser;

 

(f)

no prospectus or offering memorandum has been filed by the Issuer with the
Commissions in connection with the issuance of the Purchased Securities, the
issuance is exempted from the prospectus and registration requirements of the
Applicable Legislation and:

 

(i)

the Purchaser is restricted from using most of the civil remedies available
under the Applicable Legislation;

 

(ii)

the Purchaser may not receive information that would otherwise be required to be
provided to the Purchaser under the Applicable Legislation; and

 

(iii)

the Issuer is relieved from certain obligations that would otherwise apply under
the Applicable Legislation;

 

(g)

the Purchaser acknowledges that the Securities have not been registered under
the 1933 Act and may not be offered or sold in the United States unless
registered under the 1933 Act and the securities laws of all applicable states
of the United States or an exemption from such registration requirements is
available, and that the Issuer has no obligation or present intention of filing
a registration statement under the 1933 Act in respect of the Purchased
Securities or any of the Securities;

 

 

2.2

Representations by the purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

 

(a)

to the best of the Purchaser’s knowledge, the Securities were not advertised;

 

(b)

no person has made to the Purchaser any written or oral representations:

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 20

 

 

 

 

(i)

that any person will resell or repurchase the Securities;

 

 

(ii)

that any person will refund the purchase price of the Purchased Securities;

 

(iii)

as to the future price or value of any of the Securities; or

 

 

(iv)

that any of the Securities will be listed and posted for trading on a stock
exchange or that application has been made to list and post any of the
Securities for trading on any stock exchange, other than the Shares and Warrant
Shares on the Exchange;

 

(c)

this subscription has not been solicited in any other manner contrary to the
Applicable Legislation or the 1933 Act;

 

(d)

the Purchaser (or others for whom it is contracting hereunder) has been advised
to consult its own legal and tax advisors with respect to applicable resale
restrictions and tax considerations, and it (or others for whom it is
contracting hereunder) is solely responsible for compliance with applicable
resale restrictions and applicable tax legislation;

 

(e)

the offer made by this subscription is irrevocable (subject to the Purchaser’s
right to withdraw the subscription and to terminate the obligations as set out
in this Subscription Agreement) and requires acceptance by the Issuer and
approval of the Exchange;

 

(f)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant to the
Subscription Agreement and, if the Purchaser is a corporation, it is duly
incorporated and validly subsisting under the laws of its jurisdiction of
incorporation and all necessary approvals by its directors, shareholders and
others have been given to authorize execution of this Subscription Agreement on
behalf of the Purchaser;

 

(g)

the Purchaser will not become a “control person” of the Issuer as defined in the
Applicable Legislation, by virtue of this purchase of any of the Securities, and
does not intend to act in concert with any other person to form a control group
of the Issuer;

 

(h)

the Purchaser is an “Accredited Investor”, as the term is defined in Regulation
D under the 1933 Act;

 

(i)

the Purchaser has not acquired the Purchased Securities as a result of, and will
not itself engage in, any “directed selling efforts” in the United States in
respect of any of the Purchased Securities which would include any activities
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the resale of any of
the Shares or Warrant Shares; provided, however, that the Subscriber may sell or
otherwise dispose of any of the Shares or Warrant Shares pursuant to
registration thereof under the 1933 Act and any applicable state securities laws
or under an exemption from such registration requirements;

 

(j)

the current structure of this transaction and all transactions and activities
contemplated hereunder is not a scheme to avoid the registration requirements of
the 1933 Act;

 

(k)

the Purchaser has no intention to distribute either directly or indirectly any
of the Purchased Securities, the Shares and Warrants underlying the Purchased
Securities or the Warrant Shares in the United States, except in compliance with
the 1933 Act;

 

(l)

the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Purchaser or of any agreement, written or oral, to which the Purchaser may be a
party or by which the Purchaser is or may be bound;

 

(m)

this Subscription Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding agreement of the Purchaser
enforceable against the Purchaser;

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 21

 

 

 

 

(n)

the Purchaser has been independently advised as to the applicable hold period
imposed in respect of the Securities by securities legislation in the
jurisdiction in which the Purchaser resides and confirms that no representation
has been made respecting the applicable hold periods for the Securities and is
aware of the risks and other characteristics of the Securities and of the fact
that the Purchaser may not be able to resell the Securities except in accordance
with the applicable securities legislation and regulatory policies;

 

(o)

the Purchaser is capable of assessing the proposed investment as a result of the
Purchaser’s financial and business experience or as a result of advice received
from a registered person other than the Issuer or any affiliates of the Issuer;

 

(p)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing,
such reports, undertakings and other documents with respect to the issue of the
Securities as may be required; and

 

(q)

if the Purchaser is purchasing sufficient Purchased Securities so that the
aggregate acquisition cost of the Purchased Securities to the Purchaser is not
less than $150,000, the Purchaser is not a corporation, partnership, trust,
fund, association, or any other organized group of persons created solely, or
used primarily, to permit the purchase of the Purchased Securities (or other
similar purchases) to purchase or hold the Purchased Securities in reliance on
this exemption from the dealer registration requirements or prospectus
requirements, and the Purchaser is either:

 

(i)

purchasing the Purchased Securities as principal and no other person,
corporation, firm or other organization will have a beneficial interest in the
Purchased Securities; or

 

(ii)

if not purchasing the Purchased Securities as principal, is Deemed to be Acting
as a Principal and the aggregate acquisition cost of the Purchased Securities
purchased for all the accounts managed by it is not less than $150,000.

2.3

Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 15 to 17, the General Provisions on pages
18 to 23 and the other schedules and appendices incorporated by reference) are
made by the Purchaser with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Purchased Securities, and the
Purchaser hereby agrees to indemnify the Issuer against all losses, claims,
costs, expenses and damages or liabilities which any of them may suffer or incur
as a result of reliance thereon. The Purchaser undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Purchaser set forth in the Subscription Agreement (including the
first (cover) page, the Terms on pages 15 to 17, the General Provisions on pages
18 to 23 and the other schedules and appendices incorporated by reference) which
takes place prior to the Closing.

 

2.4

Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

 

3.

WARRANTS

 

3.1

The Warrants will be non-transferable.

 

3.2

If the Purchaser exercises any Warrants, the Issuer will:

 

(a)

issue to the Purchaser the number of Warrant Shares equal to the number of
Warrants exercised; and

 

(b)

deliver to the Purchaser a share certificate representing the Warrant Shares.

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 22

 

 

 

4.

ISSUER'S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Units which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

5.

CLOSING

6.1           On or before the end of the fifth business day before the Closing
Date, the Purchaser will deliver to the Issuer the Subscription Agreement and
all applicable schedules and required forms, duly executed, and payment in full
for the total price of the Purchased Securities to be purchased by the
Purchaser.

6.2           At Closing, the Issuer will deliver to the Purchaser the
certificates representing the Purchased Securities purchased by the Purchaser
registered in the name of the Purchaser or its nominee, or as directed by the
Purchaser. The Issuer will provide to the Purchaser an opinion of counsel in a
form satisfactory to counsel for the Purchaser.

6.

MISCELLANEOUS

7.1           The Purchaser agrees to sell, assign or transfer the Securities
only in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

7.2           The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Purchaser and delivered to the Issuer in connection with the
Private Placement.

7.3           The Issuer may rely on delivery by fax machine of an executed copy
of this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

7.4           Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

7.5           This Subscription Agreement is not assignable or transferable by
the parties hereto without the express written consent of the other party to
this Subscription Agreement.

7.6           Time is of the essence of this Subscription Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).

7.7          Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

7.8

The parties to this Subscription Agreement may amend this Subscription Agreement
only in writing.

7.9           This Subscription Agreement enures to the benefit of and is
binding upon the parties to this Subscription Agreement and their successors and
permitted assigns.

7.10         A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

7.11

This Subscription Agreement is to be read with all changes in gender or number
as required by the context.

 

 


--------------------------------------------------------------------------------



Subscription Agreement (with related appendices, schedules and forms)

Page 23

 

 

 

7.12         This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.

End of General Provisions

 

End of Subscription Agreement

 

 

 

 